Title: To George Washington from Brigadier General Alexander McDougall, 12 April 1777
From: McDougall, Alexander
To: Washington, George

 

Sir
Peekskill [N.Y.] April 12th 1777

I was honor’d with your favour of the 2nd Inst. I am happy in your good Opinion of my conduct. Since I came to this Post, I caution’d the Asst Commissary against increasing the Stores at this Place, which I believe he has observ’d; a few Days, as I wrote you, would have greatly reduced them. The loss of the Rum, Wine, Sugar and Candles is much to be regreted for the reasons you mention. I take the Liberty to inclose you the Commissarys account of the particulars of our Loss in that Department. The Committee of Safety inclosed to me, a short time before the Time of Service of the Bay Militia expir’d, a Copy of your Letter on the Subject of Innoculation, and appointed two Persons to consult with me on the Arangement necessary to carry it into execution; but they did not come near me, but once Transiently; they had too much other Business to give any attention to that. I had therefore no other Assistance but Doctor Adams. In a Consultation with him, he was of Opinion it had best be executed at the Barracks at Fish Kill, as the necessary diet could not be easily procur’d here.
The force I had after the 15th March I Judg’d too small to attempt it, considering the different Posts I had to maintain. Doctor Foster in a Letter to me of the 31st Ultimo informs me, that Doctor Warren had advis’d him, that the Innoculation of the Forces at Fish Kill was countermanded. If he has authority for this, I wish to be advised of it, as I shall begin the Innoculation whenever 500 of the Connecticut Militia arrives.
I have not heard of the March of the Eight Continental Regiments from the Bay, which the General advised me were Order’d here. The usefulness of a Regiment depends on Regimental Spirit or Pride, without this it will never have that emulation, which is the life and Soul of a Corps. For these reasons I submit it to your Consideration whether Gansevoort’s detachments should not be collected and joined? If it should be your Orders that the detachment at Fort Constitution is to join that to the Northward, shall the former carry their Arms and Accoutriments with them? As many of the Continental Troops of this State want Arms, owing to the Arms at Fish-Kill being unfit for Service, and the repairs going very slow for want of Hands. These should have been procured last Atumn to put the Arms in Order, as fast as they were delivered in. By a late return from Commissary Chever, there are 1292 Arms bad, one half of which he says are worth repairing; and 200 which may be made fit with some small repairs. Those are all the Arms in the Stores, and from the condition of the greatest number of them, it will be some time before they can be used. I have had frequent Application

from Connecticut for that Article. But have confined myself in issuing it, on the principal mentioned in mine to General Parsons, a copy of which I inclose for the General’s information. The loss of Public Arms thro’ the neglect of Officers and the wickedness of the Men, and the plunder of Citizens, call for some expedient to designate them, in Order that they may be discovered and taken. The want of this enabled many of the Men to carry off some of our best Arms, under pretence of being their Own. To prevent these evils, there should be a Brand with some device on it, expressive of the Public property, with which the Arms of the Continent should be branded, and to this may be added, a Stamp capable of making an impression by a Stroke on the Barrel, and a number of these should be at every Post, to Brand and Stamp all the Continental Arms. a number might soon be made at Boston, or Philadelphia. This being done, it wou’d not be easy for Villains to rob the Public. We could then seize the Arms wherever we find them. As I understand we have had an arrival lately of many new Arms, some means should be devis’d to secure them for the Continent against plunderers. The Enemy by some of Rodgers Rangers, inlisted out of this County, who come up privately, carry off a number of Horses and Cattle, thro’ by Roads, inspite of the Vigilance of our small Guards. The former to supply their Wagons, and the latter to refresh their Troops. Parties of light Horse, assisted by a few light Troops, would effectually put a Stop to this intercourse. I therefore wish that such of the Horse raised in Connecticut, as are fit for Service, might be Ordered on to this Post.
In my present condition, if I receive intelligence of a number of those Robers, being 12 or 16 Miles off, before a Party can be Paraded, and get to the place, the Enemy have advice and fly. But if I had Horse they would be upon them, or be able to pursue them with success for many Miles. There are in Store 13 Carbines, 51 Pistols, 15 Swords & 11 Cartouch Boxes for Horse, where shall they be sent? to Philadelphia or Hartford. And 41 Scotch Swords, which might make a shift for Horse till better cou’d be procured.
The weak State of my Artillery Corps, and other Troops, has induced me to order the Brass 24 Pounder, Mortars, Howitzers, and all their Fix’d Ammunition, two thirds of the Grain Powder, and 12 Barrels of Flints to be removed from Fish Kill, to Fredricksburgh, Twenty Miles from thence. The other Stores worth removing to be in readiness to load. I have not yet ordered the Field Train from thence, as they are light, and as I expect a Company of Artillery in a few days from Stanford.
Major Fish of the 2nd Regt of New York Forces, commands at Wards, with 80 of the Militia of this State. I have sent him a reinforcement

of a good Company of the Connecticut Militia. There is another small Corps of our Militia near Saw Mill River road, below Dobbs Ferry, so as to send parties to the North River road and the former. Four days ago I sent out a Scout of a Captains command of Volunteers of the Connecticut Militia to be out a Week, with a good Guide. They were Ordered to go down the Tarry Town Road, as low as Philips’s, from thence to cross over to East Chester or New Rochelle, as they shou’d on information be most useful; and at the expiration of a Week to return by the Plains and North Castle, and to remain but one Night at a Post. When they return another Scout will be sent out. 400 Rank & File of the Connecticut Militia have only come on. I have been informed there are about four Companies of Connecticut Continental Troops, come on to Danbury, where they are geting their Cloaths. If they do not appear to day, I shall send for them.
The detachment of the standing Army at Wrights Mills I have had here for some Days. The return of the Strength of the three Regiments of York Troops I have inclosed, 284 of them have not had the small Pox. The late resolve of Convention exempting persons from Militia duty, who shall furnish a Man for the Standing Army, will expidite the filling of the Regiments; as many of the disaffected will embrace it, to get freed from that Duty. They have ordered the third Man to be draughted out of the middle Counties, which I imagine will raise about 1500, to serve to the first of August: for the purpose of Guarding the Shores; and to cover West Chester County. I thank your Excellency for the intelligence communicated in your favor of the 10th, nothing in my power shall be omitted. If the Enemy retain the Idea of Conquering the Country (which I am inclined to believe the sensible among them do not) they will not come up the River to attempt a jun[c]tion with General Charlton. I know of but one fact, that points out their design to be for this River, which is their not Stationing some of their Ships of War, at Kings Ferry, to intercept the passing of the Troops to reinforce you. This measure wou’d at least create delays in their favor, if they intended for Philadelphia. But if they do not, it is prudent in them to give no interuption to the passage of the Troops, to have them in a Quarter they do not intend to Attack. On the other Hand, if they design for that City, perhaps they decline posting the Ships there, least they might serve as Beacons to us of their intention for that place. Probably they may be sent up with Troops, to make a diversion, about the time they move to the Southward. It is extreamly difficult, if not impossible to penetrate the particular design of an Enemy who has the Command of the Water. of this we had many instances: General Wolf’s Landing on Montcalm; and other movements which fell under our own observation the last Campaign. If we consider

the State and Quality of our own Troops and those of the Enemy, he will push to the Southward where his Regulars can act with more advantage, against new rais’d Troops, than in ruff strong Ground. Besides when Hannibal waged War against the Romans he went to Rome. The sensible among them have given over the Idea of conquering the Country; this and the reasons above mentioned, perswade me General Howe intends for Rome, in hopes if he gets possession of it, in the Panic created by it, to bring America to a Negociation, as he cannot conquer. I sincerly wish all the Public Stores were out of that City. The Vesseau de Frize may be some security against Ships, but none against Troops. I am informed they are in a State of Security. In the hurry of an Alarm, I fear the Stores will be neglected. Accept of my grateful acknowledgments for your attention to my Boys. There is so little prospect of success in recruiting, that I do not incline to push Mr McDougall an useless Pensi⟨oner⟩ on the Continent. I keep him attentive to Briga⟨de⟩ duty, and reading. Something may cast up in which he may be serviceable. My Brigade Major mentioned to me, the Pay of Adjutants being greater than that of Brigade Major’s, I confess it never struck me before. I think there is an impropriety in this Arrangment, which Congress did not advert to. I have the Honor to be Sir Your Obedient humble Servant

Alexr McDougall


Col. Reneau is appointed agreeable to your wish.

